DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/20 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Parashar [US 5984570].
As to claim 1, Parashar discloses a driver assembly for a lighting fixture [as shown in figure 2], the driver assembly defining a lateral direction (L) [width in figure 1], a transverse direction (T) [depth in figure 1], and a vertical direction (V) [vertical/up and down in figure 1], the driver assembly comprising: a housing [41, figure 1, 2] defining a cavity [inside of 41]; a driver circuit [59] disposed within the cavity [see figure 1], the driver circuit configured to provide power to one or more light emitting diodes of the lighting fixture [via wires to 34 and 51]; a potting material disposed within the cavity [57]; and a base attached to the housing [17] to enclose the driver circuit and the potting material within the cavity [see figure 1].
As to claim 2, Parashar discloses the driver assembly of claim 1, wherein the potting material comprises sand [see column 4, line 36].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar in view of Selverian [US 2004/0137173].
As to claim 3, Parashar fails to explicitly disclose wherein a bottom portion of the housing defines one or more indentations configured to accommodate one or more conductors associated with the driver circuit.
Selverian teaches a configuration wherein a bottom portion of the housing [12, figure 4] defines one or more indentations configured to accommodate one or more conductors associated with the driver circuit [18] was well known. 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing of Selverian with the unit as taught by Parashar, in order to provide for outside power inputs for the electronic elements [see Parashar, column 6, lines 22-30].
As to claim 5, Parashar fails to explicitly disclose wherein the base defines one or more indentations configured to accommodate the one or more conductors associated with the driver circuit.
Selverian teaches a configuration wherein a bottom portion of the housing [12, figure 4] defines one or more indentations configured to accommodate one or more conductors associated with the driver circuit [18] was well known. 
.

Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar in view of Wang [US 2008/0310156].
As to claim 7, Parashar fails to explicitly disclose wherein the base comprises: a first side defining a first recess configured to accommodate a first set of conductors associated with the driver circuit; and a second side spaced apart from the first side along the lateral direction (L), the second side defining a second recess configured to accommodate a second set of conductors associated with the driver circuit.
Wang teaches configuring a housing such that it defines a first recess [124a, figure 9] configured to accommodate a first set of conductors [24a] associated with the driver circuit; and a second side [124a at far side of figure 9] spaced apart from the first side along the lateral direction (L) [in Wang this is between the left and right in figure 9], the second side defining a second recess configured to accommodate a second set of conductors associated with the driver circuit [124a on right side of figure 9, which accommodates 24a on right side]. 
It would have been obvious to implement the housing of Wang with the lighting unit of Parashar, in order to provide for an input and output for conductors, and to provide for a more robust latching mechanism [see Parashar, column 6, lines 22-30].
As to claim 13, Parashar fails to explicitly disclose wherein: the housing includes a plurality of projections [31a, figure 11]; and the base includes a plurality of tabs [horizontal surfaces defining 32a, figure 12], each tab of the plurality of tabs engaging one projection of the plurality of projections to secure the base to the housing [see figures 8 and 9].

It would have been obvious to implement the housing of Wang with the lighting unit of Parashar, in order to provide for an input and output for conductors, and to provide for a more robust latching mechanism [see Parashar, column 6, lines 22-30].
As to claim 14, Parashar fails to explicitly disclose wherein the plurality of projections extend from a bottom portion of the housing.
Wang teaches the configuration wherein the plurality of projections extend from a bottom portion of the housing [see figure 11] was well known. 
It would have been obvious to implement the housing of Wang with the lighting unit of Parashar, in order to provide for an input and output for conductors, and to provide for a more robust latching mechanism [see Parashar, column 6, lines 22-30].
As to claim 15, Parashar fails to explicitly disclose wherein the plurality of tabs comprise: a first set of tabs extending from a front portion of the base , each tab of the first set of tabs configured to engage a projection of a first set of projections extending from the bottom portion of the housing; and a second set of tabs extending from a rear portion of the base , each tab in the second set of tabs configured to engage a projection of a second set of projections extend from the bottom portion of the housing.
Wang teaches the configuration wherein the plurality of tabs comprise: a first set of tabs extending from a front portion of the base , each tab of the first set of tabs configured to engage a projection of a first set of projections extending from the bottom portion of the housing; and a second set of tabs extending from a rear portion of the base , each tab in the second set of tabs configured to engage a projection of a second set of projections extend from the bottom portion of the housing [see figure 9, the first set of tabs and projections are on the left side and the second set is on the right side] was well known.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Parashar in view of Snagel [US 2004/0234335].
As to claim 9, Parashar fails to explicitly disclose wherein a bottom portion of the housing defines: a first reservoir; and a second reservoir spaced apart from the first reservoir along the lateral direction (L).
Snagel teaches implementing reservoirs [88] in a bottom portion of a housing [82] which are spaced apart [see figure 5] was well known. 
It would have been obvious to implement the housing as taught by Snagel with the lighting unit as taught by Parashar, in order to provide for specific locations to put the electrical components [see Parashar, column 6, lines 22-30].

Allowable Subject Matter
Claims 4, 6, 8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations which are not taught or disclosed by the prior art of record.
As to claim 4, the prior art of record fails to discloses or teach the driver assembly of claim 3, wherein the one or more indentations defined by the bottom portion of the housing includes: a first set of indentations; a second set of indentations spaced apart from the first set of indentations along the lateral direction (L); a third set of indentations spaced apart from the first set of indentations and the second set of indentations along the vertical direction (V); and a fourth set of indentations spaced apart from the first 
As to claim 6, the prior art of record fails to discloses or teach the driver assembly of claim 5, wherein the one or more indentations defined by the base include: a first set of indentations positioned adjacent a first side of the base; and a second set of indentations positioned adjacent a second side of the base, the second side spaced apart from the first side along the lateral direction (L).
As to claim 8, the prior art of record fails to discloses or teach the driver assembly of claim 7, wherein both the first recess and the second recess are filled with a cement to seal the driver circuit and the potting material within the cavity.
As to claim 10, the prior art of record fails to discloses or teach the driver assembly of claim 9, wherein: at least a portion of the first reservoir is filled with the cement; and at least a portion of the second reservoir is filled with the cement.
As to claim 11, the prior art of record fails to discloses or teach the driver assembly of claim 10, wherein the bottom portion of the housing further defines: a first notch positioned adjacent the first reservoir; and a second notch positioned adjacent the second reservoir.
As to claim 12, the prior art of record fails to discloses or teach the driver assembly of claim 11, wherein: the cement flows into the first reservoir via the first notch; and the cement flows into the second reservoir via the second notch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chai, Rhodes, Boyer, Hartman, Kager teach alternate lighting units including housings (such as Chai and Boyer) and potting materials (as applied to Rhodes, Hartman and Kager). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875